DETAILED ACTION
This is in response to the claims filed on 07/12/2021. Claims 18-36 are allowed.  Claims 18-21, 23, 25 and 34 are independent claim.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application No. 15/300,838 (US Patent No. 10,764,271) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S REASONS FOR ALLOWANCE
Claims 18-36 are allowed as the updated search does not teach or fairly suggest the claimed limitations. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 07/12/2021, pages 16-17) and proposed amendments, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

The prior art of record Neuman (US Patent Application Publication 2013/0262858 A1) teaches the authentication server that transmits a random number to the network server. The network server transmits the ransom number to the first device in response to the transmitted login request. The random number is transmitted from the authentication server, to the network server, to the first user device and then input to the second user device and transmitted back to the authentication server. After this transmission and receipt of the random number and authentication request by the second device, the authentication server is further configured to transmit, the stored first provider identifier, and the stored associated first provider authentication policy requirements, to the second device.
The prior art of record Shablygin (US Patent Application Publication 2013/0042110 A1) teaches a token based centralized authentication method for providing access to a service provider. The steps are authenticating a user presenting a user token at a user terminal, deriving a resource identifier using at least two data input elements, the at least two data input elements including the user ID of the user and a service provider ID of the service provider, retrieving the user information from the 
None of the prior arts as mentioned above teaches the following limitations:
“send a first message to a bridge computer system in response to determining that the first authentication was unsuccessful, the first message including an IP address of the user computer system, an e-mail address of the user, a session ID of an existing session between the user computer system and the first computer system, or any combination thereof, 
determine that the user has been successfully authenticated based on receiving an identify confirmation message from the bridge computer system, and 
provide a first service to the user over a network in response to determining that the user has been successfully authenticated; 
a second computer system different from the first computer system”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433